TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00481-CR




                                      In re Luis Noguez




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 98-0505, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Luis Noguez seeks to appeal an order denying his motion for post-conviction DNA

testing.   The motion was denied on June 23, 2005.        The notice of appeal was filed on

September 30, 2005. Because the notice of appeal was not timely, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996). The appeal is dismissed.



                                            __________________________________________

                                            Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 31, 2007

Do Not Publish